MORRISON, Presiding Judge.
The offense is operating a motor vehicle while the operator’s license was suspended; the punishment, 10 days in jail and a fine of $25.00.
*210Our state attorney confesses error. The information alleged that because of a conviction for drunken driving in the State of New Mexico the appellant’s Texas Commercial Operator’s License had been revoked.
The judgment of the New Mexico court was not introduced in evidence, nor did the state prove that the appellant was convicted in New Mexico of the offense of driving while intoxicated or that a conviction for that offense was the basis of the revocation of his license in this state.
There is a serious question as to the sufficiency of the complaint and information which alleged in detail the conviction and suspension of appellant’s privilege to operate a motor vehicle in New Mexico, but scant allegation of the suspension of his Texas Commercial Operator’s License by the Texas Department of Public Safety, by reason of the New Mexico conviction, as authorized by Sections 24 and 28 of Article 6687b, V.A.C.S.
It is suggested that better pleading would be to state that the accused’s Texas Commercial Operator’s License was revoked by an order of the Texas Department of Public Safety upon receipt of notice of his conviction in the state of New Mexico for the offense of driving a motor vehicle while under the influence of intoxicating liquor.
The judgment is reversed and the cause remanded.